DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Claim 1-18 and 20 are under examination. 
Claim 19 is cancelled.
Claim 1-18 and 20 are rejected. 
No claims are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldus (US 2005/0260306 A1) and in view of Torney et al. (US 2008/0010080 A1) as evidenced by Uyehara (Ref. U, Serious Eats, Potatos 101: All You Need to Know About Common Spuds).
Regarding claim 1, 16 and 17, Baldus discloses an animal chew made from a dehydrated, blanched (cooked) sweet potato (cooked, dehydrated potato) (‘306, Abstract, [0006]). Baldus’ animal 
With respect to the limitation, “…potato…”, as evidenced by Uyehara, sweet potato is recognized as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12). 
With respect to the limitation of “…cooked, dehydrated potato has a jerky jerky-like texture, wherein the jerky-like texture requires a shearing force of at least 30 Newtons (N) until a 95% strain is achieved using a texture analyzer device…” as recited in claim 1; at least 50 N as recited in claim 16; and between about 50-250 N as cited in claim 17, Baldus discloses the dehydrated, blanched sweet potato (cooked, dehydrated potato) is hard and dry, yet with a slight flexibility (‘306, [0035]) which is considered jerky-like texture. However, Baldus does not explicitly discloses the dehydrated, blanched sweet potato (cooked, dehydrated potato) requires a shearing force of at least 30 Newtons (N) until a 95% strain is achieved using a texture analyzer device as recited in claim 1; at least 50 N as recited in claim 16; and between about 50-250 N as cited in claim 17.  However, Torney et a. (Torney) discloses a method of designing an oral dog product, including pet chews based on biometric analysis of capabilities of dog with respects to bite force (shearing force) (‘080, [0012], [0014],[0015]).  Torney discloses formulating chewing style (‘080, [0041]) with the pet chews is about 100 Newtons to about 700 Newtons (‘080, [0105]), which over laps the cited ranges in claim 1, 16 and 17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Torney and Baldus are of the same field of endeavor of pet chew with texture. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use Torney’s formulating chewing style (‘080, [0041]) with the pet chews is about 100 Newtons to about 700 Newtons (‘080, [0105]) in Bladus’ animal chew made from the dehydrated sweet potato (cooked, dehydrated potato) to provide a desirable pet chew with texture to match the bite force (shearing force) of a specific class of dogs as taught by Torney (‘080, [0013]-[0015]; [0041], [0105]).
Regarding claim 2 and 3, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) has a moisture content of between about 7 and 35% (‘306, [0005], claim 1) which overlaps the cited range in claim 2 and 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5 and 7, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) comprising flavorants (‘306, [0037]-[0038]) wherein the flavorants including vegetable broth in a format of an oil mist (moist flavoring material) on the surface of the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato).
Regarding claim 6
Regarding claim 8 and 9, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) comprising flavorants (‘306, [0037]-[0038]) wherein the flavorants including vegetable broth and sharked cartilage powder in a format of a dry baste (seasoning mixture) on the surface of the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato). With respect to claim 11, the sharked cartilage powder is considered a second flavoring material. 
Regarding claim 10, modified Baldus discloses the flavorants (‘306, [0037]-[0038]) wherein the flavorants including vegetable broth is using a spray-on application (‘306, [0040]) onto the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato); hence the vegetable broth is considered a sprayable marginable. 
Regarding claim 12, 13, 14 and 20, it is noted the claimed invention is directed to a product, and not the process of the product. Hence the recitations of claim 12, 13, 14 and 20 directed to process steps are considered product by process claims. Attention is drawn to MPEP 2113 I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS; "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Modified Baldus meets the limitations as set forth in claim 1. 
Regarding claim 15, modified Baldus discloses animal chew made from the dehydrated sweet potato (cooked, dehydrated potato) (‘306, Abstract). Baldus’ animal chew is considered a dehydrated potato food product because it is nutritious, digestible, dehydrated sweet potato (‘306, [0002]) are cooked (‘306, [0007]). Baldus does not explicitly discloses a quantity of starch of the dried vegetables, 
Regarding claim 18, modified Baldus discloses the flavorants including ginger, wherein ginger is known as a spice (‘306, [0038]).
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
The Declaration filed on 11/23/2021 has been considered but is ineffective to overcome the prior art of record.  Additionally, the Declaration of Douglas M. Gaus is not filed under 37 CFR 1.132, is insufficient to overcome the 103 rejections as set forth in the last Office action because: affidavit is not covered under specific rule. Furthermore, the instant specification as filed does not define the term “potato” to exclude sweet potato. The specification as original filed, does not define the term “potato” to exclude different varieties of potato, nor does it specific to exclude a potato, in other words sweet potato was not excluded in the specification. 

Applicant asserts “…The Office incorrectly assumes that term “potato” recited in claim 1 can properly be interpreted under the broadest reasonable interpretation standard to encompass sweet potatoes. In an effort to advance prosecution and to remove any doubt as to the interpretation of the subject claim language, Applicant confirms that the recited “potato” of the pending claims is not a sweet potato nor could it be interpreted as such under the broadest reasonable interpretation standard…
In this case, the Office’s interpretation that equates the claimed “potato” with a “sweet potato” is similarly unreasonable. At paragraph [0032], the subject application explains that various types of potatoes can be used for the disclosed and claimed dehydrated potato food product with a jerky-like texture, “including but not limited to Russet, Yukon Gold, Red, New, and Fingerlings, as well as any of the 4,000 other varieties of potatoes.” Potatoes are well known to be distinct from sweet potatoes. One skilled in the art would not equate a “potato” with a “sweet potato” nor would one skilled in the art use these terms interchangeably. 
Potatoes belong to the nightshade family (Solanaceae) while sweet potatoes belong to the morning glory family (Convolvulaceae).' The scientific classifications of potatoes and sweet potatoes are illustrated below for the Examiner’s easy reference, with each’s distinct Family, Genus, and Species outlined in red.…”.

Applicant's arguments have been fully considered but they are not persuasive.
First, the specification as original filed, does not define the term “potato” to exclude different varieties of potato, nor does it specific to exclude a potato, in other words sweet potato was not excluded in the specification. There instant specification a common potato is directed to a specific potato botanically, scientific family, genus and species.  
Second, the instant specification as filed discloses “…including but not limited (emphasis) to Russet, Yukon Gold, Red, New, and Fingerlings, as well as any of the 4,000 other varieties (emphasis) of potatoes.”  With respect to the limitation, “potato…”, as evidenced by Uyehara, sweet potato is recognized as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12), as much the same 4,000 varieties as disclosed in Applicants’ specification. 

Applicant asserts “…The Uyehara reference is from a website (seriouseats.com) that publishes recipes and various other types of culinary information. The website states as follows in its “About Us” section: “Serious Eats is an award-winning food and drink website visited by over 7 million hungry readers every month. Our audience comes to us for rigorously tested recipes, science-driven cooking techniques, robust equipment reviews, and stories that offer cultural and historical context to the foods we love to eat.” Serious Eats does not claim to be an authority on the definition of potatoes or any other food products…”. 

Applicant’s remarks are not convincing. Serious Eats is an award-winning food and drink website, as noted by Applicant and is known by one of ordinary skill in the art of food. Serious Eats clearly recognize sweet potato is recognized as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12), as much the same 4,000 varieties as disclosed in Applicants’ specification. 

Conclusion
The prior art made of record (noted in previous office action) and not relied upon is considered pertinent to applicant's disclosure. Derby discloses sliced, cooked dehydrated vegetables (‘995, pg. 1, col. 1, ln. 1-17, col. 2, ln. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792